Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1, 2, 5, 6, and 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the following limitations of claims 1 and their equivalent in claim 11 are not taught by the art of record or reasonably rendered obvious by the prior art.  
Independent claims 1 and 11 disclose a dual pump system (pumps 12 and 14) wherein three valves (32, 34, and 36) control the change from parallel to series operation (shown in fig 2A and 2B).  The valves are connected to and actuated by a PLC.  The system automatically starts the system by starting both the pumps at the same time.  After a user selected amount of time the PLC actuates the valves to change the pumps from parallel to series.  
Merrill (USPN 1,049,894) discloses the dual pump system with the valves and interconnected piping but lacks the PLC. Robert (USPAP 2004/0134486) discloses a PLC but fails to disclose the pump system, the controlling valves and the method to change a system from parallel to series after a settable amount of time upon start-up.  Merrill discloses controlling the valves but based on pressure not on time.  Hence, Merrill and Robert do not anticipate or render obvious the claimed limitations of these independent claims. Extensive searching could not find a PLC controlling the switching of a pump system from parallel to series based on time.
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, claims 1 and 11 and the respective dependent claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/C. W. N./
Examiner, Art Unit 3746

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746